The Respondent, the Judges and the Clerk of the Circuit Court for Dade County, Florida, having moved the Court that the Transcript of the Record, certified by the said Clerk and filed in this Court on October 12, 1937, be taken and used in this cause, representing that the said Transcript is a complete Transcript of all the proceedings and the judgment in the cause in the Court below, and the motion having been duly considered, it is now ordered *Page 863 
and adjudged by the Court that such motion be and it is hereby granted and that the aforesaid Transcript be taken and used as the Return to the Writ of Certiorari issued in this cause.
And Counsel for Petitioner having moved the Court to quash the judgment of the Circuit Court for Dade County to which the said Writ of Certiorari is addressed and this motion having been duly considered after notice given to Counsel for Respondents, and it appearing that the questions involved in this controversy have been settled by this Court in its opinion filed herein on January 14, 1938, upon the application of the Petitioner for a Writ-of Certiorari, and that under the law of the case as determined by such opinion, the said judgment of the Circuit Court herein should be quashed, it is now thereupon ordered and adjudged by the Court that the motion of Counsel for Petitioner to quash the judgment of the Circuit Court in this cause should be and it is hereby granted.
It is further ordered by the Court that the motion of Counsel for Respondent to quash the Writ of Certiorari issued in this cause be and it is hereby denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, and CHAPMAN, J.J., concur. *Page 864